Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Chamberlain on May 7, 2021.

The application has been amended as follows: 

	Claims 1-29 and 44 are cancelled; claims 30-43 are pending and allowed.

	In Claim 30, line 3, insert - -being separated from one another and- - before “comprising a protective layer”.
	In Claim 30, line 6, replace “substantially coincides” with - -is adapted to coincide- -.
	In Claim 30, line 10, insert - -for sliding movement between the rounded protrusion and the rounded recess- - between “said rounded protrusion” and “, said protrusion and recess”.
	In Claim 30, line 11, insert - -being separate pieces- - before “together forming”.

	In Claim 37, line 9, insert - -second- - between “wherein said” and “protrusion”.
	In Claim 37, line 11, insert - -second- - between “and a” and “protrusion”.
	In Claim 37, line 12, insert - -second- - after “wherein said”.
	In Claim 38, line 2, insert - -second- - between “for said” and “protrusion”.
	In Claim 41, line 5, replace “extending” with - -configured to extend- -.

Specification
	In the specification:
	On page 5, line 6, insert - -The arrangement of the protrusion 52 and the recess 56 provide the non-overlapping relationship such that there is no lateral overlap, defined in a direction along the pivot axis, between the first and the second finger sections at the pivot.- - between “70 at the pivot.” and “In this way”.
	On page 9, line 25, insert - -(a second protrusion to the mating finger sections)- - after “comprises a protrusion 116”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art alone nor in combination discloses of a glove having at least a first finger section and a second finger section which are fully separate from one another but are connected via a pivot which has a pivot axis that is adapted to coincide with a finger joint of a user’s hand in combination with one of the first and second finger sections comprising a rounded protrusion and wherein the other of the first and second finger section 
	The closest piece of prior art is Windeisen (DE 102006057245 A1), however, Windeisen does not disclose where at least a first finger section and a second finger section are each separated from one another but joined via pivot connecting said first and second finger sections together wherein one of the first and second finger section comprises a rounded protrusion and wherein the other of the first and second finger section comprises a corresponding rounded recess configured to receive said rounded protrusion for sliding movement between the rounded protrusion and the rounded recess, said protrusion and recess being separate pieces together forming said pivot connecting said first finger section and second finger section and further wherein the arrangement of the protrusion and recess provide the pivot with a relationship in which there is no lateral overlap, defined in the a direction along the pivot axis, between the first and the second finger sections at the pivot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732